                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 CANDIE DORREEN SMITH,                            )
                                                  )
      Plaintiff,                                  )
                                                  )
v.                                                )        Case No. 3:20-cv-00520
                                                  )        Judge Aleta A. Trauger
KILOLO KIJAKAZI,1                                 )
Commissioner of Social Security,                  )
                                                  )
      Defendant.                                  )


                                        MEMORANDUM

        Plaintiff Candie Smith brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of the final decision of the Commissioner of the Social Security Administration

(Agency), denying her application for Disability Insurance Benefits (DIB) and Supplemental

Security Income (SSI) under Titles II and IV, respectively, of the Social Security Act.

        On August 3, 2021, the Magistrate Judge issued a Report and Recommendation (R&R)

(Doc. No. 24), recommending that the Commissioner’s decision be affirmed and that the plaintiff’s

Motion for Judgment on the Administrative Record (Doc. No. 21) be denied. The plaintiff has filed

timely Amended Objections (Doc. No. 26), to which the defendant has responded (Doc. No. 27).

For the reasons discussed herein, the court finds that the ALJ’s decision is supported by substantial

evidence in the record. The court will overrule the Objections, accept the R&R, deny the plaintiff’s

Motion for Judgment, and affirm the Commissioner’s denial of benefits.



        1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for
former Commissioner Andrew Saul as the defendant in this lawsuit.



     Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 1 of 16 PageID #: 758
                                                                                                      2


I.        PROCEDURAL HISTORY

          Candie Smith filed several applications for benefits, but, as is also reflected in the medical

records summarized below, she has difficulty with follow-through. The court notes that this

unfortunate characteristic, while possibly a symptom of her mental disorders, has also obstructed

her ability to establish her entitlement to Social Security disability benefits.

          Smith filed her first applications for DIB and SSI on October 7, 2016, alleging a disability

onset date of April 30, 2015 and an inability to work due to migraines, anxiety, depression, and

bipolar disorder. (Doc. No. 19, Administrative Record (AR) 53–65 (Exs. 1A, 2A), 69–90 (Exs.

5A, 6A), 93–96 (Ex. 9A).) The referenced exhibits show that these applications were denied after

the plaintiff failed to attend a Consultative Examination and the agency was unable to contact her

after multiple attempts. The plaintiff did not appeal. 2

          Smith filed a second set of DIB and SSI applications on January 26, 2017 and January 31,

2017, alleging a revised disability onset date of January 1, 2016, again because of migraines,

anxiety, depression, and bipolar disorder. These applications were denied on December 12, 2017,

again on the basis of insufficient medical evidence and the plaintiff’s failure to keep an

appointment for a Consultative Examination. (See AR 97–110 (Exs. 10A, 11A), AR 113–16 (Ex.

14A).)3

          While the second set of applications was still pending, counsel was appointed for the

plaintiff around October 3, 2017 (see AR 159 (Ex. 1B).) The plaintiff filed her third round of



          2
        It appears that the plaintiff had moved to Mayfield, Kentucky without notifying the
Agency of her change of address. (See AR 86.)
          3
          Appointed counsel (appointed in October 2017, see below) submitted a Disability Report
– Appeal) in January 2018, in which he noted that his law office had “been unable to contact our
client recently” but was filing the appeal “blank” in order to preserve the client’s right to appeal
and to avoid missing the appeal deadline. (AR 292.)



     Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 2 of 16 PageID #: 759
                                                                                                    3


applications for DIB and SSI, through appointed counsel, alleging a disability onset date of March

1, 2013 and an inability to work due to post-traumatic stress disorder (PTSD), bipolar disorder,

anxiety, depression, insomnia, and carpal tunnel syndrome. These applications were denied

initially (AR 117–25, 126–34 (Exs. 16A, 17A)) and on reconsideration (AR 138–46, 147–155

(Exs. 20A, 21A).) Upon the plaintiff’s request, a hearing was conducted on February 6, 2019,

before Administrative Law Judge (ALJ) Robert Martin, at which the plaintiff was represented by

counsel. The plaintiff and Vocational Expert (VE) David Salewsky testified. (AR 29–56 (Hr’g

Tr.).)

         At the hearing, the plaintiff testified that she was last engaged in full-time employment in

2014; the last time she had attempted to work was in 2018, at a warehouse chicken plant in

Mayfield, Kentucky. She “went off” on her supervisor over being denied an opportunity to use the

bathroom during her initial training session and was let go. (AR 34.) She explained that she has

difficulty getting along with other people and has been fired from at least five jobs for that reason.

(AR 36.) Even when she was working full time, the longest she has kept a job is three months,

except for the one occasion when she was able to work from home. (AR 36.)

         The plaintiff testified that, in addition to anger outbursts, she suffers from crying spells

related to severe depression and had most recently attempted suicide approximately four months

prior to the hearing. (AR 37.) She did not go to the hospital that time, because she did not want to

be admitted. She also stated that she has memory issues, which she attempts to remedy by carrying

around a small notebook in which she writes down things she needs to remember. (AR 37–38.)

She attempted on-line school, trying to finish her bachelor’s degree, but was unable to keep up and

dropped out. (AR 38–39.) She testified that she has difficulty concentrating. (AR 39.)




    Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 3 of 16 PageID #: 760
                                                                                                  4


       She testified that she lives with her husband, stepson, and mother, has been with her now-

husband for five years and married him in February 2018. (AR 39.) She stated that she is able to

do some housework but forgets what she is doing, burns food because she forgets about it, and her

mother feeds her fish or they would be dead. (AR 40.) She spends the majority of her time in her

room, sleeping and self-isolating. She stated that she has been “back on medications” since June

2018, when she was finally started on medications that do not trigger her mood swings, even

though they do not stop them completely either. (AR 41.)

       In 2017, when she was admitted to the hospital for a psychiatric incident, she was already

on medication, but it triggered her bipolar manic episodes and “messed with [her] memory.” (AR

42.) She was off medication from August 2017 until June 2018, purportedly because of side effects.

(AR 42.) She claims that, with her medication, she has panic attacks “a couple of times a week,”

which is less often than it used to be. (AR 46.) She stated that she does not deal well with change.

       She has no friends and does not socialize outside her family. (AR 43.) When she is not

sleeping, she “spac[es] off” in front of the television without actually watching. (ARE 43.) She

goes to Walmart for groceries approximately once a month, with her husband. She does not shop

online or engage in social media. (AR 43–44.) She uses an alarm to remind her to take medications.

(AR 44.) While her medications help, they make her groggy, dizzy, and nauseated. (AR 47.)

       The ALJ thereafter posed several hypotheticals to the VE, who testified that there would

be competitive work available for a person able to perform a full range of work at all exertional

levels but who was limited to simple, routine, repetitive tasks, simple work-related decisions; who

could occasionally interact with supervisors and coworkers but could not interact with the general

public; and who could adapt to occasional changes in the work place and maintain concentration,

persistence, and pace for such tasks with normal breaks spread throughout the work day. (AR 49–




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 4 of 16 PageID #: 761
                                                                                                    5


50.) However, if the person in question could not interact appropriately with supervisors,

coworkers, or the general public, there would be no competitive employment available for that

person. (AR 50.) Likewise, if she needed four additional unscheduled work breaks during an eight-

hour work day and would be absent more than two days a month due to her medical condition, that

person would not be employable. (AR 50.)

       The ALJ issued a written opinion denying the plaintiff’s claims on May 8, 2019. (AR 12–

22.) The ALJ found that (1) the plaintiff has not engaged in substantial gainful activity since the

alleged onset date of March 1, 2013; (2) the plaintiff has severe impairments of bipolar disorder,

PTSD, and alcohol use disorder (in remission); (3) the plaintiff does not have an impairment or a

combination of impairments that meets or medically equals in severity one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (specifically referencing Listings 12.04,

12.06, 12.08, and 12.15); (4) the plaintiff has the residual functional capacity (RFC) to perform a

full range of work at all exertional levels but with nonexertional limitations, including that: she is

limited to simple, routine, and repetitive tasks and simple work-related decisions; she can interact

occasionally with supervisors and co-workers but cannot interact with the general public; she can

adapt to occasional changes in the workplace; and she can maintain concentration, persistence, and

pace for such tasks with normal breaks spread throughout the day; (5) the plaintiff was unable to

perform past relevant work; (6) in light of her age, education, work experience, and RFC, jobs

exist in significant numbers in the national economy that the plaintiff can perform; and (7) the

plaintiff, therefore, is not disabled. (AR 15–21.)

       In reaching that decision, the ALJ found it significant that the plaintiff was discharged from

therapy in November 2017 after failing to show up for three appointments in September and

October 2017; she had been off medication from August 2017 through June 2018, purportedly




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 5 of 16 PageID #: 762
                                                                                                 6


because of side effects but without trying to find other medications to help her; and she was

discharged from case management services in August 20184 after a case manager attempted on

multiple occasions to perform a home visit. (AR 19.) Based on that evidence as well as repeated

statements in her mental health treatment notes that she had “normal memory, mood, affect, insight

and judgment” (AR 18) and the fact that she was able to live with her husband, stepson, and

mother, the ALJ concluded that, while the plaintiff had “some significant mental limitations

because of her impairments,” she was “not as limited as she alleged.” (AR 18.)

       The Appeals Counsel denied Smith’s request for a review of the ALJ’s decision on April

20, 2020 (AR 1–3), making the ALJ’s decision the final decision of the Commissioner.

       The plaintiff filed her Complaint initiating this action on June 22, 2020. (Doc. No. 1.) The

Commissioner filed an Answer denying liability (Doc. No. 18) and a complete copy of the

Administrative Record (Doc. No. 19). The plaintiff thereafter filed her Motion for Judgment on

the Administrative Record and supporting Memorandum of Law. (Doc. Nos. 21, 21-1.) The

Commissioner filed a Response (Doc. No. 22), and the plaintiff filed a Reply (Doc. No. 23). On

August 3, 2021, the magistrate judge issued her R&R (Doc. No. 24), recommending that the

plaintiff’s motion be denied and that the Commissioner’s decision be affirmed. As indicated above,

the plaintiff’s Amended Objections (Doc. No. 26) (superseding her original Objections (Doc. No.

25)) are now before the court, to which the Commissioner has filed a Response (Doc. No. 27).




       4
         The ALJ’s opinion actually states that this occurred in August 2019. The opinion,
however, was issued in May 2019, and the record makes it clear that the case manager’s attempts
to make contact with the plaintiff occurred in July and August 2018 and that the plaintiff was
discharged from case management services as a result on August 30, 2018. (AR 515–21.)



   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 6 of 16 PageID #: 763
                                                                                                    7


II.      ADMINSTRATIVE RECORD

         The record reflects that the plaintiff’s first two sets of applications for DIB and SSI were

denied based on insufficient evidence in the record and the fact that there were no medical opinions

from an “acceptable medical source.” (AR 57, 69.) Both of the initial determinations concluded

that a consultative examination was needed, but the plaintiff failed to appear for her scheduled

examinations.

         The medical evidence in the record reflects that the plaintiff was transported by law

enforcement to the Emergency Room of Sycamore Shoals Hospital in Elizabethton, Tennessee on

August 6, 2015 based on a suicide threat. (See AR 338.) She reported worsening depression over

the preceding six months (AR 340) and was diagnosed with depression with suicidal ideation (AR

341). Following this event, Smith received medical management and therapy at the East Tennessee

State University College of Nursing from August 25, 2015 through February 23, 2016. (AR 358–

454.) The treatment notes from this time indicate that she reported that functioning was “extremely

difficult” in August, due to symptoms including anxiety, characterized by sweating and trembling,

fearfulness, depression, difficulty concentrating, diminished interest, excessive worry, fatigue and

restlessness, difficulty falling asleep or staying asleep, paranoia, restlessness, and agitation. (See

AR 387.) By January, however, the diagnosis was “mild depression,” and medication was noted

to relieve her symptoms. (AR 358.) She experienced a traumatic event shortly after that—someone

“pulled a gun” on her (AR 414)—which triggered an increase in her symptoms and a decrease in

the effectiveness of her medications (see AR 396). On February 23, 2016, her therapist observed

that the plaintiff was anxious and irritable, with “constricted” affect and inappropriate laughter,

psychomotor agitation of her legs and hands, constant shifting in her chair, and pressured speech.

She had made a recent attempt to go back to work but was fired “due to poor anger control.” (AR

396–97.) The therapist noted that her support group was “poor,” as it was limited only to her



      Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 7 of 16 PageID #: 764
                                                                                                   8


mother, and assessed her as having a GAF (global assessment of functioning) score of 52

(increased from 45 in December 2015). (AR 364, 398.) The same assessment noted that the client

was “unemployed/unable to work due to severe psychiatric disorders,” including major depressive

disorder (“recurrent severe w/o psychotic features), chronic PTSD, bipolar disorder, and borderline

personality disorder. (AR 398.)

       After this visit, however, there is a lengthy gap in the plaintiff’s treatment records and no

evidence regarding her condition or functioning from February 2016 until October 2016, when she

saw Dr. Jeff Carrico at Western Kentucky Family Healthcare in Mayfield, Kentucky, to whom she

expressed a desire to “restart bipolar medications.” (AR 457.) She was restarted on medications

(lamotrigine and paroxetine) and saw Dr. Carrico four times, once a month, until January 25, 2017.

(AR 457–61.) After that, she disappeared again for another six months.

       She resurfaced on July 11, 2017 at Centerstone Community Mental Health in Clarksville,

Tennessee, where she applied for “Safetynet” assistance, as she had no insurance, and reported

bipolar disorder and depression. (AR 464.) She reported having attempted suicide and claimed to

be experiencing extreme mood shifts, anger, isolation, and to have no support beyond the fiancé

whom she had been with for one and one-half years. (AR 464–65.) The intake assessment indicates

that the plaintiff’s motivation for treatment was “unclear,” but her possible strengths included that

she was seeking treatment and had strong support from her boyfriend, but “little support system”

aside from him. (AR 467–69.)

       She was involuntarily admitted from Centerstone to Northcrest Medical Center in

Springfield, Tennessee on the same date as being at risk of suicide, pending admission to the

Middle Tennessee Mental Health Institute (MTMHI). (AR 551.) She was medicated and remained

at Northcrest for several days, as there was no space at MTMHI. (AR 552–616.) By the time she




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 8 of 16 PageID #: 765
                                                                                                    9


was finally admitted to MTMHI on July 14, 2017, she was immediately released as having already

been stabilized. (AR 555, 613, 509.)

       She saw a therapist at Centerstone on July 25, 2017, presenting as a “hospital discharge.”

(AR 491.) She was considered no longer a suicide risk, as she and her fiancé both confirmed that

she was more balanced and that her mood was improved. (AR 481.) The therapist recommended

a treatment plan including case management services, therapy up to four times per month, and

medical management up to four times per month. (AR 498.) Three weeks later, on August 10,

2017, the plaintiff noted significant improvement and presented in a calm mood, with calm affect

and congenial attitude. (AR 484.) The therapist noted that, after the ER visit, the plaintiff had been

taken off a medication that triggered manic episodes in her (Topomax) and continued on Cymbalta.

(AR 484.) On August 22, however, the plaintiff left a voicemail reporting that she was out of

medications and experiencing withdrawal and that she needed to get in for psychiatric evaluation

before her next scheduled date. She was told that there were no appointments available but that

she should go to the ER or a mental health center if necessary. (AR 481.) She failed to show up

for her appointment on September 5, 2017 but presented for her appointment on September 19,

2017, stating that she “want[ed] to get on the right medications.” (AR 476.) She failed to present

for her next three appointments and was discharged from treatment. (AR 472.)

       After another lengthy gap in her records, this time of eight months, she was referred for

case management and mental health counseling at the Tennessee Mental Health Cooperative to

treat bipolar disorder and depression. (AR 501–02 (summary of treatment).) At her therapy

appointment on June 5, 2018, she reported that she was “coming into services to get back on

medications.” She claimed that she had previously been on Topomax and Cymbalta, but these

caused her to “have uncontrollable mood swings that led her into a downward spiral.” (AR 508.)




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 9 of 16 PageID #: 766
                                                                                                 10


She stated that she had been off medications since August 2017. The mental status exam conducted

on June 5, 2018 indicated that she was anxious, depressed, and irritated, with an “exaggerated”

affect, but had linear, logical, and goal-directed thought processes, “fair” insight and judgment,

good hygiene, and good eye contact, with no overt cognitive defect and intact memory. (AR 510.)

She was started that day on aripiprazole, brand name Abilify. (AR 511.) She called a week later to

say that the Abilify made her feel groggy all day and was advised to take a half tablet at bedtime

and to call back if the symptoms continued. (AR 512.)

       After that, her case manager was able to get in touch with her on the telephone on June 21

and July 27, 2018 but was never able to meet with her at her home. (AR 514–20.) As noted by the

ALJ, case management services were terminated effective August 30, 2018 based on the case

manager’s inability to make contact by phone or at the plaintiff’s home. (AR 521.) There was no

indication of additional medical management or therapy from that date through her ALJ hearing

date in February 2019.

III.   STANDARD OF REVIEW

       In Social Security cases under Title II or Title XIV, the court’s review of an ALJ’s decision

is limited to a determination of whether the ALJ applied the correct legal standards and whether

the findings of the ALJ are supported by substantial evidence. Miller v. Comm’r of Soc. Sec., 811

F.3d 825, 833 (6th Cir. 2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir.

2009)); see 42 U.S.C. § 405 (g) (2012) (“The findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive.”).

       Substantial evidence has long been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Consol.

Edison Co. of New York v. N.L.R.B., 305 U.S. 197, 229 (1938); see also McGlothin v. Comm’r of

Soc. Sec., 299 F. App’x 516, 521 (6th Cir. 2008) (stating that substantial evidence is “more than a



   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 10 of 16 PageID #: 767
                                                                                                  11


scintilla of evidence but less than a preponderance”) (internal quotation marks and citation

omitted); Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (same).

       “The substantial evidence standard . . . presupposes that there is a zone of choice within

which the decision makers can go either way, without interference by the courts.” Blakley, 581

F.3d at 406 (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). “Therefore, if

substantial evidence supports an ALJ’s decision, the court defers to that finding, ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Id. (quoting

Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

IV.    DISCUSSION

       The plaintiff’s Motion for Judgment presents two assertions of error: (1) that the ALJ’s

determination of her residual functional capacity is not supported by substantial evidence in the

record, because the ALJ failed to procure a medical opinion pertaining to the plaintiff’s mental

functioning; and (2) the ALJ failed to properly evaluate the plaintiff’s subjective complaints. (Doc.

No. 21-1, at 10.) On the basis of these arguments, she requests that the Commissioner’s decision

be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) 5 for additional

consideration. (Id. at 19.) The magistrate judge recommends denying the plaintiff’s motion,

finding neither argument persuasive. (Doc. No. 24.)

       In her Objections, the plaintiff again argues that: (1) the ALJ’s RFC determination is not

supported by substantial evidence in the record, because he “failed to discharge his duty and

develop the record, given there were no medical opinions that contained a functional analysis”

(Doc. No. 26, at 1); and (2) the RFC determination was “unsupported by substantial evidence as


       5
         Sentence four of § 405(g) states that “[t]he court shall have the power to enter . . . a
judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,
with our without remanding the cause for a rehearing.”



   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 11 of 16 PageID #: 768
                                                                                                   12


[the ALJ] failed to properly consider Plaintiff’s subjective complaints, instead relying wholly on

his sparse summary of the objective evidence and his resulting conclusory statements” (id. at 4).

       A.      The Absence of Medical Opinion Containing a Functional Analysis

       In support of her objection to the Magistrate Judge’s treatment of her argument in her

Motion for Judgment that the ALJ failed to adequately develop the record, the plaintiff contends,

in particular, that the Magistrate Judge erred in rejecting the holding in Deskin v. Commissioner of

Social Security, 605 F. Supp. 2d 908 (N.D. Ohio 2008), as overly broad; she insists that subsequent

caselaw confirms that Deskin is absolutely on point and applies in this case. Having reviewed this

issue de novo, the court finds no error in the Magistrate Judge’s handling of this issue.

       In particular, the plaintiff cites and relies on Deskin and other district court opinions,

largely also from Ohio, in support of the proposition that, “[a]s a general rule, where the transcript

contains only diagnostic evidence and no opinion from a medical source about functional

limitations . . . to fulfill the responsibility to develop a complete record, the ALJ must recontact

the treating source, order a consultative examination, or have a medical expert testify at the

hearing.” Deskin, 605 F. Supp. 2d at 912. The Sixth Circuit, however, has repeatedly declined to

adopt such a rule. See, e.g., Reinartz v. Comm’r of Soc. Sec., 795 F. App’x 448, 449 (6th Cir. 2020)

(rejecting the plaintiff’s argument that “an ALJ may not make a work-capacity finding without a

medical opinion that reaches the same conclusion,” because “[t]he effect of a claimant’s conditions

on her ability to work . . . is a determination expressly reserved for the ALJ” and, therefore, that

“the premise of [the plaintiff’s] argument—that the ALJ lacked the capacity to make this

determination—is wrong”); Tucker v. Comm’r of Soc. Sec., 775 F. App’x 220, 226 (6th Cir. 2019)

(“No bright-line rule exists in our circuit directing that medical opinions must be the building

blocks of the residual functional capacity finding . . . .”); Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 157 (6th Cir. 2009) (“The responsibility for determining a claimant’s residual functional



   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 12 of 16 PageID #: 769
                                                                                                   13


capacity rests with the ALJ, not a physician.” (citing 20 C.F.R. §§ 404.1546(c), 416.946(c))).

Rather, the law is simply that “the administrative law judge must make a connection between the

evidence relied on and the conclusion reached.” Tucker, 775 F. App’x at 226. Thus, as the

Magistrate Judge found, the plaintiff’s contention that the ALJ erred by failing to base his RFC on

a medical opinion fails as a matter of law.

       Relatedly, the plaintiff contends that the ALJ failed in his duty to develop the record, as a

result of which the requisite connection between the evidence and the RFC determination is

missing. The Magistrate Judge addressed this issue, noting, in particular, that this argument “rings

hollow given Plaintiff’s failure to attend multiple scheduled consultative examinations.” (Doc. No.

24, at 8 (referencing missed consultations in June 2016 and April 2017 and the agency’s repeated

efforts to contact the plaintiff to reschedule).) The plaintiff argues that the ALJ failed to properly

address the evidence in the record that did not support his conclusion and that the Magistrate Judge

erred in concluding that the ALJ discharged his duty to develop the record, simply on the basis

that the plaintiff failed to attend several scheduled consultative examinations. (Doc. No. 26, at 3.)

She contends that “there is no evidence in the record to show Plaintiff was aware of these scheduled

evaluations,” as a result of which, the Magistrate Judge erred in finding that the ALJ discharged

his duty by simply referring to these missed consultations without performing any analysis of why

the plaintiff did not pursue treatment, as required by SSR 16-3P. (See Doc. No. 26, at 4 (“The

Magistrate Judge is not permitted to simply rely upon Plaintiff’s failure to pursue treatment without

considering the reasons why she may not have obtained it.”).) The plaintiff insists that, contrary to

the Magistrate Judge’s finding that she was attempting to “subvert the well established principle

that a claimant bears the burden of producing evidence that demonstrates her entitlement to

benefits” (Doc. No. 24, at 9), she is simply asserting that her failure to attend consultative




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 13 of 16 PageID #: 770
                                                                                                 14


examinations did not absolve the ALJ of his duty to develop the record (Doc. No. 26, at 3). And

further, that, under SSR 16-3p, an ALJ confronted with a claimant who has failed to pursue

treatment must consider the reasons why she did not pursue treatment, including, for example,

whether, “[d]ue to various limitations (such as language or mental limitations), an individual may

not understand the appropriate treatment for or the need for consistent treatment of his or her

impairment.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).

       The court finds, however, that the plaintiff’s repeated failure to follow up on treatment and

her habit of moving without alerting the Social Security Administration of her new address or

telephone number is well documented in the record, and it is the plaintiff who, despite being given

the opportunity, failed to present evidence addressing the question of why she repeatedly dropped

out of treatment, repeatedly failed to show up for scheduled appointments, and failed to respond

to efforts by the Agency to schedule consultative examinations. Further, as the Magistrate Judge

found, although the absence of opinion evidence is troubling, the “burden of providing a complete

record, defined as evidence complete and detailed enough to enable the [Commissioner] to make

a disability determination, rests with the claimant.” Landsaw v. Sec’y of Health & Human Servs.,

803 F.2d 211, 214 (6th Cir. 1986) (internal citation omitted). And in this case, the ALJ’s purported

failure to “discharge his duty and develop the record” (Docket No. 21-1 at 10) is actually the

product of the plaintiff’s failure to attend multiple consultative examinations that were scheduled

to develop the record by obtaining opinion evidence that would shed light on the functional

limitations caused by her mental condition. That failure is compounded by the generally sporadic

nature of the plaintiff’s treatment. These factors support a finding that Plaintiff is not disabled.

Accord Jones o/b/o C.C.J. v. Colvin, No. 2:16-CV-02024-TMP, 2018 WL 2158776, at *5 (W.D.

Tenn. May 10, 2018) (collecting cases holding that a claimant’s failure to cooperate in a




   Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 14 of 16 PageID #: 771
                                                                                                15


consultative examination without explanation may be sufficient to deny a disability claim); see

also Moon v. Sullivan, 923 F.2d 1175, 1192 (6th Cir. 1990) (finding that the sporadic nature of the

plaintiff’s mental health treatment supported the ALJ’s conclusion that the claimant was not

disabled).

       B.      The ALJ’s Treatment of the Plaintiffs’ Subjective Complaints

       The plaintiff objects that the ALJ failed to properly consider the plaintiff’s subjective

complaints, instead relying wholly on his “sparse summary of the objective evidence and his

resulting conclusory statements.” (Doc. No. 26, at 4.) The Magistrate Judge fully considered and

rejected this argument, with reference to SSR 16-3p (Doc. No. 24, at 13–15), and the plaintiff has

not pointed to any particular error in the Magistrate Judge’s assessment, which the court

incorporates in full here. In particular, while rejecting some parts of the ALJ’s reasoning, the

Magistrate Judge noted that

       the ALJ appropriately highlighted Plaintiff’s propensity for skipping scheduled
       therapy sessions, which ultimately led to the termination of case management
       services. (AR 472–75, 480, 486, 521, 527, 532–36, 540.) Plaintiff’s failure to
       comply with such recommended treatment “suggest[s] that [her] conditions were
       not as severe as [she] made them out to be.” Blaim v. Comm’r of Soc. Sec., 595 F.
       App’x 496, 499 (6th Cir. 2014). See also Peters v. Colvin, No. 2:15-CV-217, 2016
       WL 4965114, at *9 (E.D. Tenn. Aug. 26, 2016), report and recommendation
       adopted, 2016 WL 4921031 (E.D. Tenn. Sept. 14, 2016) (“Noncompliance with
       treatment is a legitimate credibility factor for an ALJ to consider.”). The ALJ also
       noted Plaintiff’s “fair ability to complete her activities of daily living,” and the
       consistently “normal” findings documented with respect to her memory (AR 16,
       18, 341, 361, 368, 376, 384, 389, 510), which stand in contrast to Plaintiff’s
       testimony suggesting that poor memory prevents her from doing basic chores. (AR
       40.) Such evidence provides substantial evidence in support of the ALJ’s
       determination.

(Doc. No. 24, at 15.)

       The court finds no error in the Magistrate Judge’s assessment of the ALJ’s decision, in

particular the conclusion that the ALJ’s decision is supported by substantial evidence and that the




  Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 15 of 16 PageID #: 772
                                                                                                 16


plaintiff’s pointing to evidence that supports a finding of disability does not serve to demonstrate

otherwise. (See id. at 16.)

V.      CONCLUSION

        For the reasons set forth herein, the court will overrule the plaintiff’s Objections, accept

the R&R, and, consequently, deny the Motion for Judgment, and affirm the agency determination.

An appropriate Order is filed herewith.



                                              ALETA A. TRAUGER
                                              United States District Judge




     Case 3:20-cv-00520 Document 28 Filed 09/10/21 Page 16 of 16 PageID #: 773
